conditional. Mr. Phillips shall pay the sum of $250 to the Supreme Court
                 Law Library within 11 days of the date of this order and provide proof of
                 such payment within 15 days. We dismiss this appeal, and we hereby
                 refer Mr. Phillips to the State Bar of Nevada for investigation.
                             It is so ORDERED.




                                                     Douglas
                                                                  qA                J.



                                                                                    J.




                 cc: Hon. Kerry Louise Earley, District Judge
                      Kathleen J. England, Settlement Judge
                      David Lee Phillips & Associates
                      Stephenson & Dickinson
                      Eighth District Court Clerk
                      Supreme Court Law Librarian
                      David A. Clark, Bar Counsel




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e